Case 1:18-cv-01255-JDB-jay Document 11 Filed 11/05/20 Page 1 of 3                      PageID 48



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


JIMMY RAY BARNES,

       Petitioner,

v.                                                                     No. 1:18-cv-01255-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


                            ORDER DISMISSING PETITION,
                       DENYING CERTIFICATE OF APPEALABILITY,
                                       AND
                     DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       Petitioner, Jimmy Ray Barnes, filed a pro se motion to vacate, set aside, or correct his

sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (Docket Entry (“D.E.”) 1.) By order

dated October 9, 2020, the Court found that Petitioner did not notify the Clerk of Court of his

change of address and did not respond to the numerous grounds asserted by the Respondent, United

States of America, for dismissal of the Petition, including the pleading’s untimeliness.   (D.E. 9.)

The Court therefore directed Barnes to show cause within twenty-one days why the Petition should

not be dismissed as untimely and for want of prosecution. Although he was warned that failure to

comply with the order would result in dismissal of the Petition and the case under Federal Rule of

Civil Procedure 41(b), he did not file a response and the time for doing so has passed. The Petition

and the case are therefore DISMISSED for Barnes’ failure to comply with the Court’s order and

for lack of prosecution.
Case 1:18-cv-01255-JDB-jay Document 11 Filed 11/05/20 Page 2 of 3                         PageID 49




                                          APPEAL ISSUES

       A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

       In this case, reasonable jurists would not debate the correctness of the Court’s decision to

dismiss the Petition. Because any appeal by Petitioner does not deserve attention, the Court

DENIES a certificate of appealability.

       Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.




                                                   2
Case 1:18-cv-01255-JDB-jay Document 11 Filed 11/05/20 Page 3 of 3                         PageID 50




       In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED.1

       IT IS SO ORDERED this 5th day of November 2020.


                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




       1
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                   3
